UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52133 ORIENTAL DRAGON CORPORATION (Exact name of registrant as specified in its charter) Cayman Islands N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 48 South Qingshui Road Laiyang City, Shandong 265200 People’s Republic of China (Address of principal executive offices) +86 (535) 729-6152 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Ordinary Share, Par Value $0.001 Per Share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of the last business day of the registrant’s most recently completed second fiscal quarter, there was no public trading market for our ordinary shares. As of April 1, 2013, there are27,509,171 ordinary shares issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS Item Number and Caption Page PART I Item 1. Business. 1 Item 1A. Risk Factors. 18 Item 2. Properties. 32 Item 3. Legal Proceedings. 33 Item 4. Mine Safety Disclosures. 33 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 33 Item 6. Selected Financial Data. 34 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 34 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 50 Item 8. Financial Statements and Supplementary Data. F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 51 Item9A. Controls and Procedures. 51 Item9B. Other Information. 51 PART III Item 10. Directors, Executive Officers and Corporate Governance. 52 Item 11. Executive Compensation. 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 55 Item 13. Certain Relationships and Related Transactions, and Director Independence. 56 Item 14. Principal Accountant Fees and Services. 57 PART IV Item 15. Exhibits, Financial Statement Schedules. 57 SIGNATURES 60 PART I ITEM 1. BUSINESS. Oriental Dragon Corporation (“we” or the “Company”) is the producer and supplier of Laiyang Pear juice concentrate. As compared to other pear juice concentrate products made in the People’s Republic of China, which we refer to as China or the PRC, our product holds a special distinction not shared by the others—the reputation of the Laiyang Pear.This distinction has its roots in a long, historical public perception in China that pears produced in the Laiyang region are a premium product due to their nutritional and medical benefits, including under the tenets of Traditional Chinese Medicine (“TCM”). Our products are mainly used as the functional ingredient in many pharmaceutical and health supplement products, representing a combined 89%, 89% and 89% of sales for the years ended December 31, 2012, 2011 and 2010, respectively.The State Science and Technology Commission of China has certified that Laiyang Pear contains 46 kinds of nutritional benefits including organic acids, nicotinic acid, heteropolysaccharides, protocatechuic acid, polyphenols, carotene, vitamin B1, vitamin B2, vitamin C and varied minerals such as calcium, phosphorus and iron. Some of the popular applications of our pear concentrate by pharmaceutical and health supplement companies include Laiyang Pear linctus, Laiyang Pear cough lozenge, Laiyang Pear cough syrup, Laiyang Pear soup and Laiyang Pear paste.Our products are sold primarily in Shandong, Guangdong, Liaoning and Jiangsu provinces via seven key distributors with the requisite transportation and cold-storage logistics ability. We (through our subsidiariesShandong Longkang Juice Co., Ltd., a PRC limited liability company (“Longkang”)and Shandong MeKeFuBang Food Limited (the “WFOE” or “MeKeFuBang”)) are also the licensee of the “Laiyang Pear” trademark. The Laiyang Pear trademark is owned by an entity affiliated with the Laiyang city government in Shandong province, China. In addition to the production and sale of Laiyang pear juice concentrate, we produce and supply strawberry juice concentrate, strawberry puree and bio animal feed. Our Corporate History and Structure We were incorporated with limited liability under the laws of Cayman Islands on March 10, 2006.We are a holding company and conduct our operations through our wholly foreign owned enterprise in PRC, MeKeFuBang, and our contractually-controlled entity in the PRC named Longkang. Longkang was incorporated in Shandong province on November 22, 2004 and is owned by Zhide Jiang, our President, Chief Executive Officer and Chairman of the Board, and four other shareholders. When Longkang was incorporated, it had a registered capital of RMB 10 million and its name was Laiyang Tianfu Fruit Juice Co. (“Laiyang Tianfu Fruit Juice”).In 2000, Shandong Tianfu Group, a state owned entity in China, formed a company named Laiyang Tianfu Guozhi Co. (“Tianfu Guozhi”).We understand that the purpose of Tianfu Guozhi was to acquire Tianbao Beverage Co., Ltd. (“Tianbao Beverage”).In 2000, Shandong Tianfu Group ceased negotiations with Tianbao Beverage because the parties had material disagreements regarding the assumption of liabilities and termination of employees. In 2004, Mr. Jiang resigned as legal representative of Shandong Tianfu Group, which he had served since 2000 (Mr. Jiang served as legal representative of Shandong Tianfu Group only on behalf of the government and had no equity ownership interest in Shandong Tianfu Group). Mr. Jiang and four other shareholders then formed Laiyang Tianfu Fruit Juice (now Longkang).In December 2004, after negotiations Longkang purchased all of the assets and properties and assumed all the liabilities of Tianbao Beverage for RMB 100 million, or $12.5 million in cash. Prior to the acquisition, Longkang did not have any property or business operations. Longkang changed its name to its current name on January 14, 2008. On May 31, 2006, we completed a private placement offering by selling 177,500 ordinary shares to 355 offshore private investors for $35,500. On July 18, 2006, we sold an additional 54,000 shares to 108 offshore private investors for $10,800. On October 22, 2009, we acquired Merit Times International Limited (“Merit Times”) in a reverse acquisition transaction, which involved a financing transaction and a share exchange transaction which are more fully described below. We own all of the issued and outstanding capital stock of Merit Times, which in turn owns 100% of the outstanding capital stock of MeKeFuBang. On June 10, 2009, MeKeFuBang entered into a series of contractual agreements with Longkang, and its five shareholders, in which MeKeFuBang effectively assumed management of the business activities of Longkang and has the right to appoint all executives and senior management and the members of the board of directors of Longkang. The contractual arrangements are comprised of a series of agreements, including a Consulting Services Agreement, Operating Agreement, Proxy Agreement, and VIE Option Agreement, through which MeKeFuBang has the right to advise, consult, manage and operate Longkang for an annual fee in the amount of Longkang’s yearly net profits after tax. Additionally, Longkang’s shareholders have pledged their rights, titles and equity interest in Longkang as security for MeKeFuBang to collect consulting and services fees provided to Longkang through an Equity Pledge Agreement. In order to further reinforce MeKeFuBang’s rights to control and operate Longkang, Longkang’s shareholders have granted MeKeFuBang the exclusive right and option to acquire all of their equity interests in Longkang through theVIE Option Agreement. The contractual agreements were subsequently amended on December 20, 2010 to restrict Longkang’s ability to terminate such agreements. 1 On June 10, 2009, the Chairman of Longkang, Mr. Zhide Jiang, as a PRC citizen, entered into a call option agreement, which we refer to as the Original Option Agreement, with Mr. Chee Fung Tang, a Hong Kong passport holder and the Merit Times shareholders. Under the Original Option Agreement, Mr. Jiang shall serve as CEO, director or other officer of Merit Times for a certain period of time; and in anticipation of Mr. Jiang’s continued contributions to the companies including Merit Times and Longkang, if the companies meet certain thresholds of the revenue conditions, Mr. Jiang shall have the right to be transferred the shares of Merit Times at a nominal price. In addition, the Original Option Agreement also provides that Mr. Tang shall not dispose of any of the shares of Merit Times without Mr. Jiang’s consent. On August 5, 2009, Mr. Chee Fung Tang, a Hong Kong resident and the sole shareholder of Proud Glory Limited (a British Virgin Islands company, which became the major shareholder of Merit Times after Merit Times recapitalized), entered into a new Incentive Option Agreement, which we refer to as the Proud Glory Option Agreement, with Mr. Jiang. Pursuant to Proud Glory Option Agreement, the Original Option Agreement was terminated on the effective date of Proud Glory Option Agreement. The effective date of Proud Glory Option Agreement is October 22, 2009. Under the Proud Glory Option Agreement, Mr. Jiang shall serve as managing director or other officer of Merit Times for at least three years; and in anticipation of Mr. Jiang’s continued contributions to the group including Merit Times, MeKeFuBang and Longkang, if the group meets certain thresholds of the revenue conditions set forth therein, Mr. Jiang shall have rights and options to be transferred up to 100% shares of Proud Glory Limited at a nominal price (the “Option”). In addition, the Proud Glory Option Agreement also provides that Mr. Tang shall not dispose any of the shares of Proud Glory Limited without Mr. Jiang’s consent. Mr. Chee Fung Tang owns 10,000 shares, which represent 100% of the issued and outstanding shares of Proud Glory Limited (the “Option Shares”). Under the terms of the Proud Glory Option Agreement, the Option vested and became exercisable and Mr. Zhide Jiang has the right to receive the Option Shares upon exercise of the Option which were subject to the fulfillment of the following conditions which have been met: ● 34% of the Option Shares subject to the Option shall vest and become exercisable on the date of fulfillment of the 2009 revenue of a minimum of ¥6,000,000 RMB (equal to approximately $879,018); ● 33% of the Option Shares subject to the Option shall vest and become exercisable on the date of fulfillment of the 2010 revenue of a minimum of ¥20,000,000 RMB (equal to approximately $2,930,060); and ● 33% of the Option Shares subject to the Option shall vest and become exercisable on the date of fulfillment of the 2011 revenue of a minimum of ¥30,000,000 RMB (equal to approximately $4,395,090). The Option is exercisable at an exercise price of $0.10 per share for a period of five years from the date of the Option. If Mr. Jiang exercises all his rights to acquire all equity interest of Proud Glory Limited from Mr. Tang, Mr. Jiang will indirectly hold 11,306,666 shares or 41.11% ownership interest of the Company through Proud Glory Limited assuming the total outstanding shares of our company remains unchanged. 2 The following chart reflects our organizational structure as of the date of this report. (1) Mr. Zhide Jiang is the Executive Director of Proud Glory Limited, which is our majority shareholder. Pursuant to the Proud Glory Option Agreement between Mr. Zhide Jiang and Mr. Chee Fung Tang, the record owner of Proud Glory Limited, Mr. Zhide Jiang has the right and opportunity to acquire up to 100% equity interest of Proud Glory Limited subject to certain contingencies as set forth therein. The Option is exercisable at an exercise price of $0.10 per share for a period of five years from the date of the Option. If Mr. Jiang exercises all his rights to acquire all equity interest of Proud Glory Limited from Mr. Tang, Mr. Jiang will indirectly hold 11,306,666 shares or 41.11% ownership interest of the Company through Proud Glory Limited, assuming the total outstanding shares of our company is unchanged. (2) The “other” shareholders were shareholders of Merit Times who received shares of Oriental Dragon Corp. pursuant to the share exchange agreement.Each “other” shareholder received their respective shares in Merit Times for a cash contribution $1.00 per share for an aggregate amount of $23,500. All of the “other” shareholders are listed below. SUI Zhengang, WEI Detao, WU Peng, YU Zhimin, LI Fengjun, FU Wei, AI Yunian, JU Hongying were various business associates of Mr. Jiang in matters unrelated to Longkang.In addition to their cash contribution, GEP Capital Group, LLC, Grandview Capital, Inc. and Cawston Enterprises Ltd., Li Ping and Ju Hongping received shares in Merit Times as consideration for business advisory or financial advisory services to the Company in connection with the recapitalization. 3 Contractual Arrangements between MeKeFuBang, Longkang Juice and its stockholders As described in the section above, our relationships with Longkang and its stockholders are governed by a series of contractual arrangements between MeKeFuBang, and Longkang, which is our operating company in the PRC. Under PRC laws, Longkang is an independent legal person and is not exposed to liabilities incurred by the other parties.On June 10, 2010, MeKeFuBang entered into a series of contractual agreements with Longkang and its five shareholders, in which MeKeFuBang effectively assumed management of the business activities of Longkang and has the right to appoint all executives and senior management and the members of the board of directors of Longkang. The contractual agreements were subsequently amended on December 20, 2010 to restrict Longkang’s ability to terminate such agreements. Details of these amended and restated contractual arrangements are as follows: (1) Consulting Services Agreement. Pursuant to the exclusive consulting services agreement between MeKeFuBang and Longkang, MeKeFuBang has the exclusive right to provide to Longkang general business operation services, including advice and strategic planning, as well as consulting services related to the technological research and development of the Longkang’s products (the “Services”). Under this agreement, MeKeFuBang owns the intellectual property rights developed or discovered through research and development, in the course of providing the Services, or derived from the provision of the Services. Longkang shall pay a quarterly consulting service fees in Renminbi (“RMB”) to MeKeFuBang that is equal to all of Longkang’s profits for such quarter.This agreement shall remain in full force and effect for the maximum period of time permitted by law unless being terminated by MeKeFuBang by giving a thirty day prior written notice. In no circumstances, however, Longkang can terminate this agreement during the terms of this agreement. (2) Operating Agreement. Pursuant to the operating agreement among MeKeFuBang, Longkang and all shareholders of Longkang, MeKeFuBang provides guidance and instructions on Longkang’s daily operations, financial management and employment issues. Longkang shareholders must designate the candidates recommended by MeKeFuBang as their representatives on the boards of directors of Longkang. MeKeFuBang has the right to appoint senior executives of Longkang. In addition, MeKeFuBang agrees to guarantee Longkang’s performance under any agreements or arrangements relating to Longkang’s business arrangements with any third party. Longkang, in return, agrees to pledge their accounts receivable and all of their assets to MeKeFuBang. Moreover, Longkang agrees that without the prior consent of MeKeFuBang, Longkang will not engage in any transactions that could materially affect its assets, liabilities, rights or operations, including, without limitation, incurrence or assumption of any indebtedness, sale or purchase of any assets or rights, incurrence of any encumbrance on any of its assets or intellectual property rights in favor of a third party or transfer of any agreements relating to its business operation to any third party. The term of this agreement shall commence from the effective and shall last for the maximum period of time permitted by law unless terminated by MeKeFuBang by giving a thirty day prior written notice. In no circumstances, however, Longkang can terminate this agreement during the terms of this agreement. (3) Equity Pledge Agreement. Under the equity pledge agreement between Longkang’s shareholders and MeKeFuBang, Longkang’s shareholders pledged all of their equity interests in Longkang to MeKeFuBang to guarantee Longkang’s performance of its obligations under the consulting services agreement. If Longkang or its shareholders breaches their respective contractual obligations, MeKeFuBang, as pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. Longkang’s shareholders also agreed that upon occurrence of any event of default, MeKeFuBang shall be granted an exclusive, irrevocable power of attorney to take actions in the place and stead of the Longkang’s shareholders to carry out the security provisions of the equity pledge agreement and take any action and execute any instrument that MeKeFuBang may deem necessary or advisable to accomplish the purposes of the equity pledge agreement. Longkang’s shareholders agreed not to dispose of the pledged equity interests or take any actions that would prejudice MeKeFuBang’s interest. The equity pledge agreement will expire two (2) years after Longkang’s obligations under the consulting services agreements have been fulfilled.The equity pledge under such agreement was registered with the Laiyang Administration of Industry and Commerce on June 17, 2009 and has been effective under the PRC laws. (4) VIE Option Agreement. Under the option agreement between Longkang’s shareholders and MeKeFuBang, Longkang’s shareholders irrevocably granted MeKeFuBang or its designated person an exclusive option to purchase, to the extent permitted under PRC law, all or part of the equity interests in Longkang for the cost of the initial contributions to the registered capital or the minimum amount of consideration permitted by applicable PRC law. MeKeFuBang or its designated person has sole discretion to decide when to exercise the option, whether in part or in full. The term of this agreement shall last for the maximum period of time permitted by law unless terminated by MeKeFuBang by giving a thirty day prior written notice. In no circumstances, however, the Longkang shareholders can terminate this agreement during the terms of this agreement. As disclosed in the Risk Factors section on page 15, the acquisition of equity interests in Longkang by us may be deemed as direct or indirect acquisition of a PRC domestic company by an offshore company controlled by a PRC natural person, therefore the approval of PRC Ministry of Commerce is required during the period when Mr. Zhide Jiang has substantial interest in our company.To date, Mr. Zhide Jiang has not obtained relevant approval or registration from the PRC government. 4 (5) Proxy Agreement. Pursuant to the proxy agreement between the Longkang’s shareholders and MeKeFuBang, the Longkang shareholders agreed to irrevocably grant a person to be designated by MeKeFuBang with the right to exercise the Longkang shareholders’ voting rights and their other rights, including the attendance at and the voting of Longkang’s shareholders’ shares at shareholders’ meetings (or by written consent in lieu of such meetings) in accordance with applicable laws and its articles of association, including but not limited to the rights to sell or transfer all or any of his equity interests of Longkang, and appoint and vote for the directors and chairman as the authorized representative of the shareholders of Longkang. The proxy agreement shall remain in full force and effect for the maximum period of time permitted by law unless terminated by MeKeFuBang by giving a thirty day prior written notice. In no circumstances, however, the Longkang shareholders can terminate this agreement during the terms of this agreement. On August 8, 2006, the MOFCOM, joined by the China Securities Regulatory Commission (“CSRC”), the State Administration of Foreign Exchange (“SAFE”) as well as other government agencies, released a Provisions for Foreign Investors to Merge with or Acquire Domestic Enterprises (the “M&A Regulation”), which took effect on September 8, 2006. These new rules significantly revised China’s regulatory framework governing onshore-to-offshore restructurings and foreign acquisitions of domestic enterprises. These new rules signify greater PRC government attention to cross-border merger, acquisition and other investment activities, by confirming MOFCOM as a key regulator for issues related to mergers and acquisitions in China and requiring MOFCOM approval of a broad range of merger, acquisition and investment transactions.According to the new M&A Regulation, a related-party acquisition in which an offshore company owned or controlled by a PRC resident acquires a domestic company controlled by the same PRC resident shall be subject to the approval of MOFCOM. Among other things, the M&A Regulation also included new provisions to require that the overseas listing of an offshore company which is directly or indirectly controlled by a PRC resident for the purpose of overseas listing of such PRC resident’s interests in a domestic company, known as a “special purpose company”, must obtain the approval of CSRC prior to the listing. The option granted to Mr. Jiang under the Proud Glory Option Agreement works to cut off the link of related-party acquisition and prevent the application of the new M&A Regulation to our situation, since Proud Glory Limited is 100% owned by a non-PRC natural person while Mr. Jiang, as a PRC resident, does not own any equity in the off-shore company.Further, our current VIE structure avoids the acquisition transaction which is directly the target under scrutiny of the M&A Regulation, including the requirement of CSRC approval.Thus, we believe that, in its current practice, the M&A Regulation does not apply to our situation. However, the application of this M&A Regulation remains uncertain since neither MOFCOM nor CSRC has approved any Chinese company’s foreign listing. There is no consensus currently existing among the leading PRC law firms regarding the scope and applicability of the MOFCOM or CSRC approval requirements. If the MOFCOM, CSRC or other PRC regulatory body subsequently determines that the new M&A Regulation applies to our situation and CSRC’s approval was required for our public offering, we may face sanctions by the MOFCOM, CSRC or other PRC regulatory agencies. In such event, these regulatory agencies may impose fines and penalties on our operations in the PRC, limit our operating privileges in the PRC, delay or restrict the repatriation of the proceeds from our public offering into the PRC, or take other administrative actions that could have a material adverse effect on our business, financial condition, results of operations, reputation and prospects, as well as the trading price of our securities. Currently, there have been no findings by the PRC authorities that we or our shareholders have violated applicable laws or regulations with respect to this agreement, our organizational structure and other related agreements.However, the exercise of the option by Mr. Jiang under the Proud Glory Option Agreement will subject him to the registration requirement by SAFE, and there can be no assurance that such approval will be granted, as disclosed in the risk factor. Acquisition of Merit Times and Related Financing On October 22, 2009, we acquired Merit Times in a reverse acquisition transaction, which involved a financing transaction and a share exchange transaction. In accordance with a Share Exchange Agreement dated October 22, 2009, which we refer to as the Exchange Agreement, by and among us, Merit Times, and the shareholders of Merit Times (the “Merit Times Shareholders”), we acquired 100% of the issued and outstanding shares of Merit Times in exchange for 21,333,332 shares or 97.77% of our ordinary shares issued and outstanding after the closing of the share exchange transaction, thereby making Merit Times our wholly owned subsidiary. Pursuant to the terms of the Exchange Agreement, Access America Fund, LP (“Access America”), the principal shareholder of the Company, cancelled a total of 794,000 ordinary shares of the Company. Further, the prior officers and directors of the Company resigned and Mr. Zhide Jiang was appointed as the President, Chief Executive Officer and Chairman of the Board of Directors of the Company. 5 In the related financing transaction, on October 22, 2009, and November 2, 2009, we completed a private placement of investment units (the “Units”) for a total of $17,011,014, each Unit consisting of fifty thousand (50,000) ordinary shares and five-year warrants to purchase twenty five thousand (25,000) ordinary shares of the Company, at an exercise price of $6.00 per share (the “Investor Warrants”). In the aggregate, we issued 5,670,339 ordinary shares and Investor Warrants to purchase a total of 2,835,177 ordinary shares in this financing. Grandview Capital, Inc. (“Grandview”), the lead placement agent, and Rodman & Renshaw, LLC (“Rodman”), the co-placement agent, were our placement agents (the “Placement Agents”) in connection with the financing transaction. For the placement agent services, we paid a cash commission equal to 7% of the aggregate gross proceeds of the Units sold and issued five-year warrants to purchase 567,035 ordinary shares (“Agent Warrants”, together with the “Investor Warrants,” collectively refer to as the “Warrants”), which equal 10% of the number of ordinary shares sold in the above financing transaction, exercisable at any time at a price equal to $6.00 per share. In connection with the financing, Proud Glory Limitedand the Company entered into an escrow agreement with the investors in which Proud Glory Limited agreed to a “make good” obligation and to place into escrow a total of 4,600,000 ordinary sharesof the Company. The escrowed shares were subject to disbursement to Proud Glory Limited or to the private placement investors based upon our financial performance in the fiscal years ended 2009 and 2010. Under the “make good” arrangement, minimum net income thresholds of $14,000,000and $18,000,000 with a 10% allowable variation were established for the 2009 and 2010 fiscal years, respectively. If, in a given fiscal year, the applicable minimum net income threshold was not met, escrowed shares, on a pro-rata basis, in an amount equal to the percentage of variation from the net income threshold times the total number of escrow shares,were required to be disbursed to the private placement investors.If any escrow shares were distributed to investors resulting from the Company not attaining the 2009 net income thresholds, Proud Glory Limited would have placed an additional amount of shares into escrow so that the escrow shares totaled 4,600,000.Net income equaled or exceeded $12,600,000 in 2009 and $16,200,000 million in 2010, and the applicable thresholds were met and all escrow shares were disbursed to Proud Glory Limited. Notwithstanding the above, Mr. Zhide Jiang is the beneficial owner of the shares held by Proud Glory Limited. As described above under the corporate structure, on August 5, 2009, Mr. Zhide Jiang entered into the Proud Glory Option Agreement with Mr. Chee Fung Tang, the record stockholder of Proud Glory Limited, pursuant to which Mr. Zhide Jiang shall have rights and options to acquire up to 100% shares of Proud Glory Limited at nominal price if he continues serving as chief executives of our affiliated companies for no less than three year period of time and if such companies meet certain thresholds of the revenue conditions.The Option is exercisable at an exercise price of $0.10 per share for a period of five years from the date of the Option. Additionally, our majority shareholder, Proud Glory Limited, of which Mr. Zhide Jiang is the managing director (the “Lock-Up Shareholder”), entered into a Lock-Up Agreement with us whereby the Lock-Up Shareholder agreed it will not, offer, pledge, sell or otherwise dispose of any ordinary shares or any securities convertible into or exercisable or exchangeable for ordinary shares during the period beginning on and including the date of the final closing of the aforementioned financing transaction for a period of eighteen (18) months. Business Overview Primarily, we are aproducer and supplier of Laiyang Pear juice concentrate. As compared to other pear juice concentrate products made in China, our product holds a special distinction not shared by the others—the reputation of the Laiyang Pear.This distinction has its roots in a long, historical public perception in China that pears produced in the Laiyang region are a premium product due to their exceptional taste and deemed nutritional and medical benefits, including under the tenets of Traditional Chinese Medicine (TCM). Our Laiyang Pear juice products are mainly used as the functional ingredient in many pharmaceutical and health supplement products, representing a combined 89%, 89% and 89% of sales for the years ended December 31, 2012, 2011 and 2010, respectively. The State Science and Technology Commission of China has certified that Laiyang Pear contains 46 kinds of nutritional benefits including organic acids, nicotinic acid, heteropolysaccharides, protocatechuic acid, polyphenols, carotene, vitamin B1, vitamin B2, vitamin C and varied minerals such as calcium, phosphorus and iron. Our products are sold primarily in Shandong, Guangdong, Liaoning and Jiangsu provinces via seven key distributors with the requisite transportation and cold-storage logistics ability. We (through our subsidiaries Longkang and MeKeFuBang) are also the licensee of the “Laiyang Pear” trademark, owned by an entity affiliated with the Laiyang city government in Shandong province, China. 6 Primarily, we engage in the processing, producing and distributing of Laiyang Pear fruit juice concentrate. In September 2010, we began producing and distributing bio animal feed using the waste produced by our juice concentrate business. During the third quarter of 2011, we started to produce and sell strawberry puree. We generate revenues mostly from the sale of Laiyang Pear juice concentrate. In 2012, 2011 and 2010, we also generated revenues from the sale of strawberry juice concentrate, strawberry juice puree and from the sale of our bio animal feed product. Our revenues for the year ended December 31, 2012 were $178.0 million, representing an increase of 30.0% from the year ended December 31, 2011 with revenues of $137.0 million. Our net income for the year ended December 31, 2012 was $46.0 million, representing an increase of 36.3% compared with our net income of $33.7 million for the year ended December 31, 2011. Our revenues for the year ended December 31, 2011 were $137.0 million, representing an increase of 29.8% from the year ended December 31, 2010 with revenues of $105.5 million. Our net income for the year ended December 31, 2011 was $33.7 million, representing an increase of 33.7% compared with our net income of $25.2 million for the year ended December 31, 2010. On May 6, 2010, our Board of Directors approved the change of Emerald Acquisition Corporation’s name to Oriental Dragon Corporation to better reflect our current business, and the filing of an amendment to the Articles of Association of the Company to reduce the required quorum to one-third of the shares entitled to vote for future shareholder meetings. A special shareholder meeting was held on June 7, 2010 and both actions were approved. The name change was filed with the Registrar of Companies of the Cayman Islands and became effective on August 27, 2010. Industry Overview The market demand for Laiyang Pear juice concentrate to be used in pharmaceutical and health supplement industries is continuing to grow. In early 2010, the Forecasting and Analysis Report of the Market and Investment Opportunities of China Fruit Juice Industry, issued by China Economy Research Associates (the “CERA” report), provided that during recent years, in China, people’s immune system functions have been substantially affected adversely and respiratory disease incidence has been increasing year by year as a result of increasing pollution and continuous deterioration of the global living environment. According the statistics published by the Ministry of Health of the PRC (“MOH”), nearly 300 million people infected respiratory diseases each year, among which over 50 million people are cough patients. According to China National Center of Health Statistics, for every 10 Chinese children one child has the cough illness and the elderly people are more prone to seasonal cough in winters. A stubborn cough could easily lead to high blood pressure, cerebral hypoxia, pulmonary heart disease and other complications. Thus cough products have a large consumer population and a broad market prospect. Our concentrate is used in the manufacture of various kinds of products, including Laiyang Pear cough syrup, Laiyang Pear concentrated decoction and Laiyang Pear cough granule products.According to the CERA report, current alternatives using Laiyang Pear juice concentrate include herbal mixes and some western medicines, such as Codeine, which are addictive and have adverse side effects to health. The herbal mixes deployed as alternatives usually are comprised of lotus leaves, semen sterculiae lychnophorae, honeysuckle and lily, which cost 2-3 times as Laiyang Pear juice concentrate and can be purchased from open market or herbal wholesalers.The Industry Analysis Report was published by Beijing Zongheng Economy Research Institute, a private organization specializing in providing market and industrial research services to government, international organizations, colleges and universities, scientific academies and institutes and mid-to-large sized enterprises. With approximately one quarter of the world’s population, China represents a key growth driver for the global fruit food market. According to Euromonitor, an independent research firm, although China is the largest producer of apples, third largest producer of oranges, and one of the top producers of pears and peaches in the world, per capita fruit juice consumption in China is currently well below that of major developed countries. Due to low labor costs and an abundant supply of fruit, most notably apples, pears, and kiwifruit, China is a large fruit juice concentrate producer and the largest apple juice concentrate producer in the world. The export of fruit products is also a growing aspect of the fruit processing industry in China. With improvements in the quality and quantity of the production, marketing, and transportation technologies, China has strengthened its position in the world market. We believe that improved living standards and growing household disposable income have led to greater health awareness among the population. As people become more affluent, we believe that their spending on quality health and nutritional products, like our products, will increase. Therefore, we anticipate that China’s fruitconcentrate industry will continue to grow. 7 Products We currently produce two types of fruit juice concentrate: Laiyang Pear and strawberry, with Laiyang Pear juice concentrate accounting for substantially all the overall sales volume and 80.1%,82.1%, and 88.8% of total revenue for 2012, 2011 and 2010, respectively. Additionally, in 2012 and 2011, we produced and sold strawberry puree. We are the only producer of Laiyang Pear juice concentrate, which is known for its exceptional taste, nutritional and medical benefits; and applications in health supplement and pharmaceutical products and is mainly used in pharmaceutical and health supplement industries. Laiyang Pears enjoy a reputation in China rooted in long history for their exceptional taste and deemed nutritional benefits, including under the tenets of TCM.Laiyang Pears have been described in publications going back as long as the Compendium of Materia Medica, the first comprehensive pharmacopoeia of China, written 400 years ago. Due to the climate and environmental benefits in Laiyang city, the Laiyang Pear only grows in Laiyang City, Shandong Province, and has been doing so for over 1,600 years. We currently have three production lines for Laiyang Pear juice concentrate and puree with a combined production capacity of 48,000 MT, with a utilization rate of 99% during peak seasons and 70% on an annual average. The production season of Laiyang Pear juice concentrate is from September to next February each year. In November 2009, Longkang submitted its proprietary technologies for developing Laiyang Pear juice concentrate to relevant authorities for the official certification: Scientific and Technological Achievement Certificate (STAC) — Technology Research and Applications of Laiyang Pear Juice Concentrate’s Effective Health and Medical Functions. As analyzed, judged and unanimously approved by appraisal authorities and the national experts in China’s juice processing industry, it was found that Laiyang Pear contains 46 kinds of nutritional benefits including organic acids, vitamin B1, B2, vitamin C, nicotinic acid, protocatechuic acid, polyphenols, a wide variety of polysaccharides, polyphenols, carotene, and minerals such as calcium, phosphorus and iron. The Laiyang Pear’s features includeboth a low sodium and high potassium content. The two STAC reports are approved by China authorized agencies. Such STAC reports are prepared by parties that have no relationships with us and are approved by governmental agencies of China. This is a mandatory certification process. Additionally, we have one production line that produces bio animal feed with a production capacity of 52,000 MT. We began selling bio animal feed in the fourth quarter of 2010, which is a byproduct of pear juice concentrate. For the years ended December 31, 2012, 2011 and 2010, revenues from the sale of bio animal feed amounted to $13.2 million, $10.5 million and $5.4 million representing 7.4%, 7.6% and 5.1% of our revenues, respectively. Current product portfolio Laiyang Pear and other juice concentrate Laiyang Pear juice concentrate is the most significant source of our revenue. During the fiscal year of 2012, 2011 and 2010, Laiyang Pear juice concentrate represented 80.1%, 82.1%, and 88.8% of our revenues and substantially all juice concentrate revenue volume, respectively. In comparison, during the fiscal year of 2012, 2011 and 2010, strawberry juice concentrate and/or strawberry puree contributed 12.4%, 10.2% and 6.1% of our revenues, respectively. Currently, strawberry juice concentrate and strawberry puree is primarily produced during the off-season for Laiyang Pear production. Prior to 2010, we also produced apple juice concentrate during the off-season for Laiyang pear juice concentrate. We did not produce any apple juice concentrate during 2012, 2011 and 2010 and do not plan on producing it in the future. Laiyang Pear juice concentrate uses Laiyang Pear as its main raw material. We have imported equipment from United States and Europe to produce Laiyang Pear juice concentrate. The product maintains Laiyang Pear’s nutritional and medical benefits. Our products are mainly sold to health supplement, pharmaceutical and Chinese medicine, food and food/beverage industries. In 2012, the percentages of our products sold to such industries are 54%, 35%, 7% and 4%, respectively. In 2011, the percentages of our products sold to such industries are 54%, 35%, 7% and 4%, respectively. In 2010, the percentages of our products sold to such industries are 56%, 34%, 8% and 2%, respectively. Due to the climate and environmental benefits in Laiyang city, the Laiyang Pear only grows in Laiyang City, Shandong Province in China and has been doing so for over 1600 years. Laiyang Pear contains 46 kinds of nutritional benefits including, organic acids, vitamin B1, B2, vitamin C, nicotinic acid, protocatechuic acid, polyphenols, a wide variety of polysaccharides, polyphenols, carotene, and minerals such as calcium, phosphorus and iron. The fruit is both low in sodium and high in potassium. 8 We have been working with colleges and institutions to study Laiyang Pear producing technology, and we have developed applications through new technology that reduces browning of the produce and that helps to maintain Laiyang Pear’s nutritional and medical benefits by storing the concentrate at a low temperature. We have also developed a filtration process through which we are able to achieve higher quality juice concentrate by separating various sediment substances from the crude juice.After the undesirable sediments are removed, a clarified crude juice of increased quality and shelf-life is obtained and turned into juice concentrate. Although our production facilities are running at full capacity, there is an increasingly high demand for Laiyang Pear juice extract. Bio Animal Feed During 2010, we completed the construction of one production line that produces bio animal feed with a production capacity of 52,000 MT. We began selling bio animal feed in the fourth quarter of 2010. For the years ended December 31, 2012, 2011 and 2010, revenues from the sale of bio animal feed amounted to $13.2 million, $10.5 million and $5.4 million representing 7.4%, 7.6% and 5.1% of our revenues, respectively. We began receiving increased interest for high-quality bio feed after the 2008 scandals with tainted milk products in China. The major customers in bio animal feed are livestock and poultry companies. In connection with the production of our bio animal feed product, minimal additional raw materials will be required for us as we can use the residue from our juice concentrate processing. There is a total of 500,000 MT of fruit and vegetable waste in the Laiyang area. Through our research with China Agriculture University, Laiyang Pear waste, as the main raw material for bio animal feed described above, consists of Laiyang Pear pulp, Laiyang Pear seeds, and Laiyang Pear stalks, which account for 96.2%, 3.1% and 0.7%, respectively. They contain various nutritional compositions such as crude protein, crude fiber, crude fat, non-nitrogen extract, calcium, digestible energy, metabolizable energy, phosphorus, potassium, iron, manganese, sulfur and many other mineral substances and trace elements, of which the iron content in Laiyang Pear wastes is 4.9 times that of corn; lysine, methionine and arginine content is 1.7 times, 1.2 times and 2.75 times that of corn; vitamin B2 is 3.5 times that of corn, and more than 15% total sugar in nitrogen-free extract. Other fruit and vegetable wastes, which are rich in sugar, vitamin C and starch, can also be used as raw materials for bio feed. However, such other raw materials are required to be fresh, clean and free of debris or sediment. We use fermenter, inoculated cans, vacuum pumps, fermentation tanks, stainless steel pumps, ozone machines, laboratories, and laboratory equipment to produce bio animal feed in accordance with the quality standard “China Feedstuff Sanitation Standard” and “Chinese Feedstuff Quality Control New Technology Standard.” The shelf life of the bio animal feed product is 12 months. The bio-feed, which we produce through fermenting fruit and vegetable wastes, utilizes microorganisms and complex enzymes as zymophytes so as to convert the raw materials into the bio-fermented feed comprised ofmycoproteins, bioactive amino acids of small- peptides,micro-bio-active probiotics and complex enzymes. The four-strain high-protein bacteria applied for bio animal feed production can effectively transform the carbohydrates in the fruit wastes, such as organic acids, tartaric acids and hemicelluloses into various proteins and accordingly enhance the overall protein contentin fruit wastes. Our bio feed product is also featured with rich content ofnutritional components,various probiotics, over 20 kinds of amino acids, a wide variety of vitamins as well as microelements. It also contains varied organic acids including oligose, citric acid, tartaric acid and more. Modern medical experts worldwide have proved through scientific research efforts that amino acids, vitamins, microelements and oligose are all indispensable nutrients for all animal lives, i.e., protein. Protein is the foundation of life and amino acids can maintain normal operation of physiological function, antibody and metabolism of animals. A shortage of protein will result in deteriorating physique, slower development, weakened immunity, anemia and hypodynamia, up to edema or fatal threat to life. Vitamins play an important regulatory role in substance metabolism and help improve the metabolism; microelements can regulate the homeostasis of animals, benefit metabolism of blood fat and prevent arteriosclerosis. Oligose is a natural immunopotentiator, whose active constituents are B-1.3/1.6 glycogen-accumulating organisms and mannitose and helpful to reproductive assimilation of beneficial bacterium in animal bodies. Therefore, we believe that the bio animal feed we produce has higher protein content and nutrient content than other average feeds. As such, long-term use of bio animal feed will improve dairy cattle’s immune system and disease resistance. In connection with the technology used to produce bio animal feed, Mr. Zhide Jiang, the Chief Executive Officer of Longkang, applied a patent with the State Intellectual Property Office of P.R.C. to protect our technology. Such technology and production method is owned by Mr. Jiang. The application was accepted by the State Intellectual Property Office authority on May 25, 2009 and was approved on May 2, 2012.Mr. Jiang has authorized MeKeFuBang to use this patent for free within the term of the Patent which is 20 years from the patent application date. The patent number is ZL.200910015442.2. 9 Features of animal feed products: We believe the main features of animal feed product are: ● Low cost: While the normal feed price is approximately 2500RMB/MT, the price at which we can sell our bio-animal feed is approximately 1680RMB/MT.In our production, we can utilize residue from Laiyang Pear juice concentrate production, therefore there is no incremental raw material cost for production. ● High milk production: The protein content of our product will be 15% which is 5% higher than normal animal feed. Our research shows that the dairy cattle have higher milk production after taking the bio-feed product. ● Reduced waste: The residue from production has historically needed to be disposed of as waste.By utilizing the waste to produce bio-feed, waste shall be reduced. ● Improves dairy cattle’s immune system and disease resistance: Bio-feed can be used as feed attractant before and after weaning calves in order to support their immune system. Expanding Product Mix We intend to maintain our leadership in the production of Laiyang Pear juice concentrate, and at the same time, diversify into other agricultural products to mitigate risk. Specifically, we intend to increase our investment in high margin products. For example, on average, berry concentrates’ gross margin is approximately 40%. As a result, we plan to expand our juice concentrate products to include fruits such as blueberries, raspberries, blackberries, apricots and yellow peaches. Recently, we added one new production line for Laiyang Pear juice concentrate and fruit puree, and one new production line for bio animal feed. The production line for Laiyang Pear juice concentrate and fruit puree was imported from Italy in June 2010. The production line for bio animal feed was purchased from a Chinese manufacturer in June 2010. Both production lines were installed, tested and adjusted in September 2010 and became fully operational in October 2010. We started to distribute the Laiyang Pear juice concentrate and bio animal feed products, by using the new production lines in October 2010 and November 2010, respectively. We intend to enter into new markets as follows: Puree Products: Puree consumption is growing 10% per annum in China. In addition, about half of all fruit puree consumed in Japan is imported from China. The major customers in puree products are fruit distributors and baked goods companies. In 2012 and 2011, we produced and sold strawberry puree. We intend to produce and sell more puree products in the future according to the needs to the customers. Production Production facility Our primary production facilities are located in Laiyang city, Shandong province in the PRC. We currently have three production lines for Laiyang Pear juice concentrate and puree with a combined production capacity of 48,000 MT and one production line for bio feed with a production capacity of 52,000 MT. We also have cold storage facilities, and occupy approximately 5,772 acres of plantation fields. The three Laiyang Pear juice concentrate and fruit puree production lines include one APV UK production line with a capacity of 20 MT per hour, one SIG Italy production line with a capacity of 60 MT per hour and one Catelli Italy production line with a capacity of 30 MT per hour. The supporting facilities of plate heat exchanger and tubular sterilization machine are from Shanghai Beverage Machinery Factory with capacity of 20 MT per hour, and we are also equipped with a vertical filter from Nanjing Gaoyou filter factory. Production process & technology When we produce fruit juice concentrate, we usually crush and beat fresh fruits into mashes, and press fruit mashes until fruit juice comes out. We then mix raw fruit juice with proper amount of compound enzyme to remove pectin and starch. Finally, we filter concentrated fruit juice in concentrators to achieve the target content of soluble solids, acidity and other quality standards. We have recently adopted a number of new technologies for our production processes. One example is that we have been introducing a secondary precipitation process which gives us 10% more juice concentrate from the same input by separating various sediment substances from the crude juice.After the undesirable sediments are removed, a clarified crude juice of increased quality and shelf-life is obtained and turned into juice concentrate. We estimate that this will reduce costs in the amount of approximately 416 RMB per ton, or approximately $60 per ton. In addition, we have developed technology that reduces browning of the produce and that helps to maintain Laiyang Pear’s nutritional and medical benefits by storing the concentrate at a low temperature. 10 Quality Control We place primary importance on the quality of our products. Our production facility has ISO 9001 and HACCP series qualifications. We have established a quality control and food safety management system for the purchase of raw materials, fruit processing, packaging, storage and distribution. We have also adopted internal quality standards that we believe are stricter than the standards mandated by the PRC government. Specifically, our requirements for the light transmittance, turbidity, sourness and hygienic criteria of Laiyang Pear juice concentrate are all higher than the national standard in PRC. As juice has a high turbidity and low light transmittance, the acidophilic heat-resistant bacteria in the juice are more likely to reproduce and metabolize when the juice concentrate is diluted to commodity juice, producing chemical compound, bromophenesic acid, which worsens the flavor of juice or even results in white sediment on the bottom of inner package. Our Laiyang Pear juice concentrate product is free of this problem because it is produced following the quality requirements higher than the national standard. In addition, the higher the sourness, the higher the content of vitamin C and other nutrients would be, which is beneficial to the human body. By implementing quality criteria higher than the national standard, we make our products more competitive in the market. High quality raw materials are crucial to the production of quality fruit products. Therefore, we rigorously examine and test fresh fruits arriving at our plant. Any fruits that fail to meet our quality standard are rejected. We perform routine product inspections and sample testing at our production facility and adhere to strict hygiene standards. All of our products undergo inspection at each stage of the production process, as well as post production inspections and final checking before distribution for sales. Products in storage or in the course of distribution are also subject to regular quality testing. Raw Materials and Suppliers Laiyang Pear, iron drums and coal are our major raw materials. Our headquarters and manufacturing facilities are strategically located in close proximity to the Laiyang Pear orchards on the Jiaodong Peninsula, providing easy access to the only supply of Laiyang Pear in the world. We maintain effective costs through cooperative agreements with local farmers and through receiving government support. We are a party to two kinds of cooperative agreements: (i) a five year cooperative agreement with local farmers pursuant to which Longkang sends technical managers to these local farmers for technical guidance and follow-up service during the production process and (ii) a five year cooperative agreement with local farmers pursuant to which Longkang subcontracts the orchards to these farmers for 1,200 RMB or 1,600 RMB per mu (equal to approximately $1,055 per acre) each year. With respect to the first type of cooperative agreement, Longkang shall purchase all the qualified Laiyang Pear from contract farmers at the higher of (a) the minimum guarantee price of 750 RMB per ton (equal to approximately $110 per ton) or (b) the market price. If Longkang and the contract farmers have cooperated for more than 5 years, the unit price of the qualified raw fruits will increase approximately $34 per ton. In connection with the minimum guaranteed price paid to farmer at the time of the purchase, we do not have any other price guarantees to adjust the price of previously purchased pears. We have also secured our supply of Laiyang Pear by acquiring land use rights to 128.8 acres of Laiyang Pear orchards in 2007, 371.8 acres of Laiyang Pear orchards in 2008, 511 acres of Laiyang Pear orchards in 2011, and 1,494 acres of Laiyang Pear orchards in 2012, with plans to acquire additional land use rights in the future to develop green-certified products. These supply arrangements provide us with advantages in terms of product quality, and stability and reliability of delivery. Green certified products in China refer to a specific mode of production, identified by the specialized agencies, licensing the use of clean green food logo safety trademark on high-quality and nutritious food. Green certified products have two standards: AA-and A grade. AA grade refers to the process of food production that does not use any harmful synthetic substances; A-grade refers to the production process that allows limited use of qualified synthetic substances. In short, green certified products are safe, healthy and nutritious. The Laiyang Pear has a history of nearly 1,600 years of known production. The oldest Laiyang Pear tree is still producing the pears is more than 400 years old. The fields for growing Laiyang Pear total approximately 85,000 acres, and result in total production of approximately 1.6 million tons of Laiyang Pear. As of December 31, 2012, through cooperative agreements, we have the exclusive use of 15,088 acres of Laiyang pear plantations and we plan on developing an additional 4,117 acres each year pursuant to cooperative agreements with contract farmers. Longkang currently uses approximately 450,000 tons of Laiyang Pear which is approximately 31% of the total Laiyang Pear production. In 2009, the China Agriculture Ministry decided to develop 164,745 acres of Laiyang Pear plantations which will be managed for the Laiyang city government. The Laiyang city government will implement such order by developing 16,475 acres of Laiyang Pear plantation each year, among which Longkang will develop our own plantations amounting to approximately 3,295 acres each year, so as to ensure enough raw materials to increase capacity. Additionally, through December 31, 2012, we acquired land use rights for Laiyang pear plantation of 2,505.6 acres. We are confident that there will be enough raw materials to meet the increased capacity for our company. 11 Other main suppliers are Laiyang Yuandong Drum Co., Ltd, Laiyang Zhongxin Coal Sales Co., Ltd., Yingwei Yu, Zuwei Jiang, and Lijun Wang. ● Laiyang Yuandong Drum Co., Ltd is located at Laiyang Economic Development Zone. It produces 800,000 iron drums every year, of which we need about 220,000 drums to package the juice concentrate products. The iron drums are produced in accordance with international standards and we have had no quality or supply problems with this company in the last few years. ● Laiyang Zhongxin Coal Sales Co., Ltd. is located in Laiyang city and it supplies coal throughout the year. We signed a long term contract with Laiyang Zhongxin Coal Sales Co., Ltd. for approximately 30,000 tons of coal per year. There have been no quality problems with this company in the last few years. ● Yingwei Yu, Zuwei Jiang and Lijun Wang have been working in the fruit buying and transportation business for many years. They have many branch stations which allow us to harvest a high volume of pears during harvest season. They have specialists and equipment required to test the quality of our pears. Research & Development Our research and development activities are driven by changing consumer tastes and preferences, the need to develop high margin product segments, adapting to healthy lifestyle demands, utilizing all components of the raw materials, and growing demand for green products. There are 40 skilled food specialists employed by us who guarantee the product quality.These food specialists also assist us with new product development. We also work with outside institutions to get their support. For instance, in 2005, through the efforts of the experts from South Korea, Italy and the Chinese Research Institute of Fruit, as well as our food specialists, issues such as the difficulty of storing the Laiyang Pear; the fact that the Laiyang Pear easily turns brown and that Laiyang Pears were difficult to transport were all resolved, making for a successful production of Laiyang Pear juice concentrate. We continue to work with third party institutions and research institutes for technical support and cooperation. We have established long-term relationships with the China Agricultural University, Laiyang Agricultural College, Shandong Institute of Light Industry and China Research Institute of Fruit, so that we can timely update and achieve better understanding in technology, information and human resource for the China and international markets. We also invested in advanced laboratory equipment, including chromatography, precision scales, spectrophotometer, high-speed centrifuges, small tube sterilization machine, membrane filter and relevant equipment of fruit juice production testing, as well as the sterile laboratories that can be used for precise analysis in comprehensive study. Below are the summaries of our research projects during the years ended December 31, 2012, 2011 and 2010: On March 1, 2010, we entered into a cooperative research and development contract with the Preclinical Medicine Research Laboratory of Shandong Medicine Academy to study the effects of Laiyang Pear juice concentrate. This project was completed in December 2011 at a total cost of the project of approximately $766,332. Currently, we are not conducting any research and development activities. Marketing, Sales & Distribution Currently, our products are mainly sold in the PRC and our strawberry juice concentrate and puree is sold in the PRC are exported to Australia, and we mainly utilize distributors for the sale of our products. As of December 31, 2012, we have a total of15 customers of which seven are distributors. Our distributors and customers pick up the products from our factory directly using refrigerated trucks. We started direct sales in January 2010. Currently we have eight direct customers as end user of our products. We plan to sell more of our products through direct sales to pharmaceuticals and health supplement manufacturers in 2013. In our direct marketing efforts, we have collected information lists about potential end users who are mainly in the pharmaceutical or healthcare industry. We have contacted these potential end users to introduce our products, and send free samples upon request. Once we negotiate purchase terms and execute a contract with the customer, our factories will begin producing the product to the customer specifications. We intend to visit our major customers periodically to make sure that they are satisfied with our products and services. 12 Customer Concentration Our customers are in the health supplement, pharmaceutical, fruit juice, and other food product industries in Shandong, Guangdong, Liaoning and Jiangsu provinces and Beijing City in the PRC and Australia. The following table indicates the geographic distribution in 2012, 2011 and 2010: Location Shandong 68
